Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 02/01/2022; and IDS filed on 02/01/2022.
Claim 1, 11 have been amended.
Claims 8 and 10 have been cancelled.
Claims 1, 3-7, 9, 11 are pending in the instant application.
Claim 9 has been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASADA et al (US 2012/0225012) in view of WATKINS et al (US 2003/0032964) and HERNANDEZ et al (Influence of Powder Particle Size Distribution on Complex Viscosity and Other Properties of Acrylic Bone Cement for Vertebroplasty and Kyphoplasty. Inc. J Biomed Mater Res Part B: Appl Biomater 77B: 98–103, 2006).
ASADA teaches a composition for hard tissue repair (see title), such as bone cement (see 0002]) comprised of: monomer A (see abstract), such as methacrylate (see [0033]); polymer B (see abstract), such as methacrylate polymer (see abstract); a polymerization initiator C containing an organoboron compound (see abstract), such as partially oxidized trialkylboron (see [0098]); and a contrast medium (see [0089]), such as barium sulfate and zirconium oxide (see [0175]). Additional disclosures include: testing properties, such as viscosity, flexural elastic modulus, tensile strength, compression strength and flexural strength (see [0075]; [0238]) for hard tissue repair ([0076]); specific surface area of 0.1 to 0.5 (m2/g), specific surface area of 0.51 to 1.2 (m2/g), and a specific surface area of 1.5 to 4.5 (m2/g) (see [0012]); volume mean particle diameter of about 1-50 um (see [0087]), such as 26.7um for b1, 8.2um for b2, and 24.6 um for b3 (see [0225]), wherein the total mean particle diameter for b1+b2+b3 is about 13.5um for this example (see [0221]-[0225]), wherein in example 13B on pg. 21 in Table 7 uses 25% of b1 and 75% of b3, which would give a total mean particle diameter of all diameters at about 25.1um and would be within Applicant’s range. 
ASADA does not specifically teach the size of the barium sulfate or zirconia contrast medium, such as greater than 3um.
WATKINS teaches a bone cement (see [0216]) composition, similar to ASADA’s composition, such as methylmethacrylate (MMA) monomer (see [0216]), which reads on methacrylate type monomer; polymethylmetacrylate polymer (PMMA) (see [0216]), which reads on methacrylate-based polymer; a polymerization initiator (C) (see [0216]); and a contrast agent (see [0216]), such as barium sulfate and zirconia powder (see [0208]. Additional disclosures include: comparing the result of different sizes, such as 1um, 8um and 10um, of barium and zirconia contrast medium (see [0206]-[0210]), wherein adjusting the grain size of the barium sulfate powder so that the average grain size (D50) was 10 um resulted in a bone cement mixture having not only sufficient radiopacity and mechanical strength, but also sufficient shelf life, handling and bio-compatibility (see [0253]).
HERNANDEZ teaches the prior art had known that powder particle size distribution can influence viscosity and other properties in bone cement (see abstract), wherein “it is possible to obtain desirable cement properties through a rational approach by determining its composition; one way being to adjust the powder particle size distribution, which can be achieved by combining poly(methyl methacrylate) (PMMA) beads of different sizes” (see Introduction).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using contrast medium grain size of 10um diameter. The person of ordinary skill in the art would have been motivated to make those modifications, because it would increase radiopacity and mechanical strength, sufficient shelf life, handling and bio-compatibility, and reasonably would have expected success because both references dealt with the same field of endeavor, such as bone cement.
The references do not specifically teach adding the ingredients in the amount range or exact mean particle diameter of all particles as claimed by Applicant.  The amount and particle diameter of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount and particle size of each ingredient to add in order to best achieve the desired results, such as radio-opacity, setting time, tensile strength, etc. for hard tissue repair.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that the degradation/inactivation of the initiator, which is suppressed by Watkins et al., does not occur in the presently claimed invention. Thus, a skilled artisan selecting the claimed polymerization initiator from Asada et al. would not have adjusted the grain size of the contrast medium (X) (such as BaSQ4) in view of Watkins et al., because the effects taught by Watkins et al. are not expected for those polymerization initiator. With regards to an organic boron compound, Asada et al. merely suggests that the temperature raises slowly and the highest temperature was low as compared with when benzoyl peroxide is used (paragraph [0242]). As such, the above noted effect of the organic boron compound, namely enhanced adhesion strength, is not suggested or taught by Asada et al., and thus is unpredictable for a skilled artisan in the art prior to the present invention. Furthermore, as defined in Claim I of the present application, the volume mean particle diameter of all particles contained in the composition for hard tissue repair is 15 to 26 μm. By setting the volume mean particle diameter of all particles to be larger (more than 15 μm), aggregation of the particles in the composition is suppressed, and thus simulated bone penetrability is improved (also refer to paragraphs [0018] and [0074] of the specification). By setting the volume mean particle diameter of all particles to be smaller (less than 26 μm), simulated bone penetrability is improved simply because the number of larger particles in the composition is decreased. None of Asada et al. and Watkins et al. teaches or suggests adjusting the volume mean particle diameter of all particles to be within 15 to 26 μm, or the effects thereof including enhanced simulated bone penetrability.
The Examiner finds this argument unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance the only missing element in the primary reference ASADA is the size of the contrast medium, wherein the second reference teaches the prior art had known of using 10um diameter contrast medium in hard tissue repair. Additionally, ASADA teaches volume mean particle diameter within Applicant’s volume mean particle diameter range.



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618